DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  c as there is no limitations associated with the present claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,706,447 to Watmough et al. in view of U.S. Patent #3,475,889 to Overstreet et al. and U.S. PG-Pub 2005/0102779 to Flora et al.

	A spiral sweeper (auger (34)) positioned diagonally relative to a side portion of the tractor (See figure 1);
	A conveyor belt (endless belt elevator (56)), the conveyor belt including a low riding conveyor section (forward lower surface of conveyor (56) as seen in figure 2);
	Wherein the spiral sweeper directs fruit toward the conveyor belt to be collected.
	Watmough however fails to disclose a first spiral sweeper positioned diagonally in front of the farm tractor such that the first sweeper directs fruit away from the front of the farm tractor toward the second spiral sweeper which directs the fruit toward the conveyor belt.
	Overstreet however teaches it’s known to provide a fruit collecting tractor with sweeper (harvester head assembly (17)) positioned in front of the farm tractor, the device including a conveyor (143) belt such that the sweeper directs fruits away from the front of the tractor toward the conveyor.
	Therefore examiner asserts it would be obvious to one having ordinary skill in the art at the time the invention as made to include a forward first spiral sweeper as taught by Overstreet in the apparatus disclosed by Watmough as such modification would allow fruit located in front of the tractor to be directed away from the front of the tractor to the conveyor mechanism.
	Watmough in view of Overstreet however fail to disclose the front conveyor being diagonally disposed with respect to a front surface of the tractor.
	Flora teaches it’s known to provide a tractor with a forward located sweeper member that is oriented diagonally with respect to a front surface of the tractor (see figure 7) as one skilled in the art would recognize an angled orientation of sweeper members increases the efficiency of conveying items touched by the sweeper in a specific direction.
	Therefore examiner asserts it would be obvious to modify the apparatus disclosed by Watmough in view of Overstreet to have diagonal (with respect to the front surface of the tractor) oriented first spiral 
Watmough in view of Overstreet in view of Flora disclose the apparatus as described above including the orientation of the first and second sweeper blade (as proposed above) creating a “V” pattern which funnels the fruits toward the low riding conveyor section.
In re claim 8, Watmough in view of Overstreet in view of Flora disclose the apparatus as described above including the second sweeper being supported by a set of support wheels (Wheels of the tractor as well as wheel (wheel (27)) attached to a wheel bracket (frame (29)), wherein the wheel bracket connects to a frame (strut (53)) configured to support the second hydraulic sweeper.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,706,447 to Watmough et al. in view of U.S. Patent #3,475,889 to Overstreet et al. and U.S. PG-Pub 2005/0102779 to Flora et al. as applied to claim 1  above, and further in view of U.S. Patent #2,901,879 to Jones.
Watmough in view of Overstreet and Flora disclose the apparatus as described above including the first sweeper including a first sweeper member the second spiral sweeper includes a second sweeper member.
Watmough in view of Overstreet in view of Flora fail to disclose the second spiral sweeper including a third sweeper member and the first, second, and third sweeper members being a brush with spiral bristles.
 With respect to the second sweeper including a third member examiner asserts it would have been obvious to one having ordinary skill in the art at the time the invention as made to include an additional sweeper member, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Beamis co., 193 USPQ 8.  In the instant case examiner asserts one skilled in the art would recognize an additional sweeper member would allow for a larger area of fruit collection of the apparatus.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,706,447 to Watmough et al. in view of U.S. Patent #3,475,889 to Overstreet et al. and U.S. PG-Pub 2005/0102779 to Flora et al. as applied to claim 1 above, and further in view of U.S. Patent #3,961,469 to McRobert.
Watmough in view of Overstreet and Flore disclose the apparatus as described above but fail to disclose the diagonal positon of the sweepers being variable and controlled by a first and second hydraulic piston respectively.
McRobert however teaches it’s known to provide a sweeper apparatus with hydraulic pistons (cylinder (112) and (112a)) that allow the pivoting of the booms (wings (26) and (28)) as such modification allows the apparatus to handle different row spacing and retraction of the boom members for transport purposes. [Column 4, line 64] – [column 5, line 14]
Therefore it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Watmough in view of Overstreet and Flora to include the hydraulic pistons to allow movement of the sweepers as taught by McRobert as such modification allows the single apparatus to be functional to accommodate various row spacing and folded up for transportation purposes.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,706,447 to Watmough et al. in view of U.S. Patent #3,475,889 to Overstreet et al. and U.S. PG-Pub 2005/0102779 to Flora et al. and U.S. Patent #3,961,469 to McRobert as applied to claim 6 above, and further in view of U.S. Patent #4,257,217 to McClendon.

McClendon teaches that it’s known when hydraulics are used to power components of a device to include a pressure relief valve (or other standard overload apparatus) for regulating the pressures of the hydraulic fluid. [Column 15, lines 17-30]
Therefore it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Watmough in view of Overstreet, Flora, and McRobert to include a pressure relief valve which acts as a pressure detector (upon a certain pressure of fluid the relief valve releases the pressure) as taught by McClendon as such modification helps ensure the safe operation of the apparatus and prevents damage to the apparatus or the user.
Please note that a pressure relief valve would be configured to inform an operator as the apparatus would not function as normal as pressure is being relieved.  
Further the limitation of ‘informing a sharper angle of the diagonal position is required’ is an intended use of the pressure detector and does not structurally differentiate the apparatus.  The pressure relief valve disclosed by McClendon would inform an operator of an error which would result in a change in the system in some form (whether that was a moving of the sweepers or halting of the apparatus for repairs/maintenance).

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.   In the first paragraph titled General: applicant argues “surely, it would have been done before since it is not in the best interest of a farmer to crush fruits with its tractor and that a large sweep could certainly pick up more fruits.”  Examiner notes this argument supports the 103 rejection that one skilled in the art would recognize the benefits of these known technologies.  Examiner notes that the above combination of references disclose the use of sweepers positioned in front of the tractor (Straight in the case of Overstreet .  
Applicant states “The fact that examiner could not find any such reference despite the fact that the motivation and technology was there does not bode well for demonstrating obviousness.  Examiner notes that examiner HAS demonstrated both the technology and motivations present and has turned up a reference.  While the references cited are not the exactly the apparatus applicant present (which would be a 102 rejection using a single reference vs a 103 rejection using a combination of references) this does not mean the combination of the references does not render the combination obvious.   Therefore the argument that a reference showing the exact apparatus in applicant’s claims does not exist is not a valid argument for the obviousness of combining references, otherwise a 103 rejection would not exist as it is a rejection based on obvious combinations of limitations.
Further with respect to applicant statement, “the motivation and the technology was there,” applicant is reminded if they are aware of existing prior art applicant has a duty to disclose such prior art as part of an information disclosure statement.
Per MPEP 609:
In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. The provisions of 37 CFR 1.97  and 37 CFR 1.98  provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56. Applicants and other individuals substantively involved with the preparation and/or prosecution of the patent application also may want the Office to consider information for a variety of other reasons; e.g., to make sure that the examiner has an opportunity to consider the same information that was considered by these individuals, or by another patent office in a counterpart or related patent application filed in another country.
	As currently worded it appears via applicant’s arguments that applicant is aware of either other patent references or non-patent literature that they believe is better than the references cited by examiner.  Examiner notes that if such references exist but are not disclosed and examiner found applicant’s 
	Applicant goes on to state that it’s more than having two spiral conveyors but the arrangement of said conveyors to make them cooperate to direct fruit towards the convoy.  Again examiner is unclear as to how the instant combination of references do not teach this.  Specifically Watmough teaches the low riding conveyor and an angled outwardly extending conveyor for moving fruit toward the conveyor but lacks any front sweeper to keep fruit from going under the tractor and being crushed.  Overstreet teaches moving fruit from in front of the tractor toward a conveyor but said sweeper is not angled, and Flora teaches the angled orientation to act as a funnel.  Thus arriving at applicant’s invention.
	Applicant finally concludes the arguments by saying, “…even with the combination of references examiner could not arrive at all the features offered by applicant’s invention including…” and then a list of components of the claim.  Examiner notes applicant has not pointed out which features are not accounted for by examiner and asserts all of said features are accounted for in the rejection of the claims above.
	Applicant has not made any arguments as to specifically why someone would not combine the references, nor which elements define over the instant prior art.  Therefore applicant’s arguments do not overcome the claim rejections. 
	Examiner notes that claims 2 and 3 have been moved into claim 1, therefore claim 1 is still the same as the previous rejections of claims 1-3.  Therefore the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649